Hide, C. J., (dissenting). This case is the first fruit of McDonald v. State, 83 Ark. 26, which has fallen here, .and is a good illustration of the result of placing upon the State the burden to prove a negative when the fact to be proved is peculiarly within the knowledge of the defendant. Here a defendant, unquestionably guilty, unquestionably in possession of a pistol as a weapon, is acquitted because no one proved that the weapon that he had was not such, an one as is used in the army or navy of the United States. It would be safe to say that not one person in a thousand knows what kind of a weapon is used in the army and navy of the United States; but a defendant knows what kind of a pistol he was carrying and can readily prove it. I refer to my dissenting opinion in the McDonald case for the reason in full for dissenting against the doctrine here applied.